Citation Nr: 0115422	
Decision Date: 06/05/01    Archive Date: 06/13/01

DOCKET NO.  00-12 800	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

D. Dean

FINDINGS OF FACT

1.	The veteran in this case served intermittently on active 
duty from June 1943 to December 1946.

2.	On May 24, 2001, the Board was notified by the Veterans 
of Foreign Wars of the United States, that the veteran died 
on September 21, 2000.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 2000); 38 C.F.R. § 20.1302 
(2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 2000); 
38 C.F.R. § 20.1302 (2000).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2000).




ORDER

The appeal is dismissed.


		
MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

 



